TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00326-CV



                                Curtis James Patterson, Appellant

                                                 v.

                            Evelyn Y. Johnson-Patterson, Appellee


       FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY,
     NO. 10-3232-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On August 7, 2012, this Court sent notice to appellant Curtis James Patterson that his

brief was due on June 15, 2012, and notified him that his appeal would be dismissed for want of

prosecution if he did not respond to this Court by August 17, 2012. To date, appellant has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3(b), (c).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: September 7, 2012